DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ikeuchi et al. (US 20190122853).
Regarding claim 1, Ikeuchi teaches an analyzing system comprising: 
a sample holder 115 having a reference point (pattern) disposed thereon and that hold a sample 112;
a first analyzing unit (OM) that obtains first observation data by analyzing the sample held by the sample holder and that also obtains position information about the analyzed sample which indicates a position of the sample with respect to the reference point disposed on the sample holder (para 49);
a position setting unit that movies the sample to a position (para 50) to align the sample on a basis of the position information obtained by the first analyzing unit and the reference point disposed on the sample holder (para 52-53); and 
a second analyzing unit (SEM) that obtains second observation data by analyzing, by using a method different from a method used by the first analyzing unit, the sample placed at the position aligned by the position setting unit (para 54).

Regarding claim 7, Ikeuchi teaches the difference in the position setting accuracy levels is caused by a difference in appropriate visual field levels determined by the analyzing devices (para 52-53).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeuchi in view of Silbert (US 20170052205).
Regarding claim 3, Ikeuchi fails to teach a storage unit that stores the position information, wherein the position setting unit obtains position information for the position alignment from the storage unit.
Sibert teaches a memory (para 289).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the position information of Ikeuchi to be stored in a storage as taught by Silbert, since it would provide better analyzing process.  
Regarding claim 4, Ikeuchi fails to teach the storage unit is a tag for distinguishing and recognizing a sample and the tag is provided on a holding holder that holds the sample.  
Phillips teaches a tag for distinguishing and recognizing a sample and the tag is provided on a holding holder that holds the sample (para 82).
.  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeuchi in view of Knopp et al. (US 20110022324).
Regarding claim 5, Ikeuchi fails to teach the storage unit is a tag for distinguishing and recognizing a sample and the tag is provided independently of a holding holder that holds the sample.
Knopp teaches the storage unit is a tag for distinguishing and recognizing a sample and the tag is provided independently of a holding holder that holds the sample (para 170).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the sample holder of Ikeuchi with the tag as taught by Knopp, since it would provide better analyzing process.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOON K SONG/Primary Examiner, Art Unit 2884